DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims the benefit of and priority to U.S. Provisional Application No. 62/939,302, filed on 11/22/2019. 
Election/Restrictions
In response to a Restriction Requirement mailed on 05/25/2022, the Applicant elected without traverse Group I (claims 1-17) and withdrew claims 18-20 of non-elected Group II in a reply filed on 07/20/2022.
Currently, claims 1-17 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 03/09/2021 and 07/20/2022. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the abbreviation “LED” has not been clearly defined in the claim. It is unclear what is necessarily required by the abbreviation “LED.”
Note the dependent claims 2-17 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based on Zhang
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0242161 A1 to Zhang et al. (“Zhang”).

    PNG
    media_image1.png
    425
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    787
    media_image2.png
    Greyscale

Regarding independent claim 1, Zhang in Fig. 1A, 6 Annotated Figs. 1A and 6 teaches a device 100, 600 (¶ 23 & ¶ 40, display panel 100, 600) comprising: 
an array of micro-LEDs 112S, 620 (¶ 25 & ¶ 40-¶ 41, pixel light sources 112S, 620 are a micro LED array including an array of individual micro LEDs 112S) characterized by a first pitch p1 (Annotated Figs. 1A & 6A); and 
an array of micro-lenses 120, 622 (¶ 23 & ¶ 40, micro lens array 120 including micro lenses 122M and an array of micro lenses 622) on the array of micro-LEDs 112S, 622 and characterized by a second pitch p2 (Annotated Figs. 1A & 6A) different from the first pitch p1 (Annotated Figs. 1A & 6A), each micro-lens 122M, 622 in the array of micro-lenses 120, 622 corresponding to a respective micro-LED 112S, 620 in the array of micro-LEDs 112S, 620 (Fig. 1A, 6, ¶ 23 & ¶ 40-¶ 41).
Regarding claim 2, Zhang in Fig. 1A further teaches each micro-lens 122M in the array of micro-lenses 120 is configured such that a chief ray of light 116, 118 (Fig. 1A & ¶ 26, light ray 116 from the LED 112S and light ray 118 after passing through a micro lens 122M) from a corresponding micro-LED 112S in the array of micro-LEDs 112S after passing through the micro-lens 122M propagates in a different respective direction (Fig. 1A, light rays 116 & 118 are in different direction).
Regarding claim 5, Zhang in Fig. 6 and Annotated Fig. 6 further teaches the array of micro-LEDs includes a two-dimensional array of micro-LEDs 620 (Fig. 6 ¶ 40-¶ 41 & ¶ 25, pixel light sources 620 are a micro LED array including an array of individual micro LEDs 620); 
the array of micro-lenses 622 includes a two-dimensional array of micro-lenses 622 (Fig. 6 & Annotated Fig. 6); and 
the first pitch p1 and the second pitch p2 are in a first dimension (Annotated Fig. 6, y-axis).
Regarding claim 6, Zhang in Annotated Fig. 6 further teaches the array of micro-LEDs 620 is characterized by a third pitch p3 (Annotated Fig. 6) in a second dimension (Annotated Fig. 6, x-axis); 
the array of micro-lenses 622 is characterized by a fourth pitch p4 (Annotated Fig. 6) in the second dimension; and
the third pitch p3 is different from the fourth pitch p4 (Annotated Fig. 6).
Regarding claim 7, Zhang in Annotated Fig. 6 further teaches the first pitch p1 is different from the third pitch p3.
Regarding claim 8, Zhang in Annotated Fig. 6 further teaches the second pitch p2 is different from the fourth pitch p4.
Regarding claim 12, Zhang in Fig. 1A further teaches the array of micro-lenses 120 includes spherical micro-lenses or aspherical micro-lenses (¶ 26).
Regarding claim 15, Zhang in Annotated Fig. 1 further teaches the first pitch p1 is lower than the second pitch p2.
Regarding claim 17, Zhang in Fig. 1A further teaches a linear dimension of each micro-lens 122M in the array of micro-lenses 120 is greater than a linear dimension of each micro-LED 112S in the array of micro-LEDs 112S.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2018/0233521 A1 to Na et al. (“Na”).
Regarding claim 11, Zhang in Fig. 1A teaches the array of micro-lenses 120.
	However, Zhang does not explicitly disclose the micro-lens includes an anti-reflective coating.
	Na recognizes a need for reducing a reflection of light incident on a microlens (¶ 222). Na satisfies the need by providing an anti-reflection coating (ARC) layer 2144 on a microlens 2142 (Fig. 21B & ¶ 221).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the micro-lens taught by Zhang with the anti-reflection coating layer taught by Na, so as to reduce a reflection of light incident on a microlens.
II. Prior-art rejections based on Li
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0096283 A1 to Li et al. (“Li”).

    PNG
    media_image3.png
    428
    611
    media_image3.png
    Greyscale

Regarding independent claim 1, Li in Fig. 1 teaches a device 100 (¶ 58, display panel 100) comprising: 
an array of micro-LEDs 112S (¶ 62, pixel light sources 112S are a micro LED array including an array of individual micro LEDs) characterized by a first pitch (Fig. 1, width of a pixel light source 112S); and 
an array of micro-lenses 120 (¶ 58, micro-lens array 120) on the array of micro-LEDs 122M (¶ 58, micro-lenses 122M) and characterized by a second pitch (Fig. 1, width of a micro-lens 122M) different from the first pitch (Fig. 1), each micro-lens 122M in the array of micro-lenses 120 corresponding to a respective micro-LED 112S in the array of micro-LEDs 112S (Fig. 1).
Regarding claim 9, Li in Fig. 1 further teaches the array of micro-lenses 120 includes a dielectric material or an organic material (¶ 59).
Regarding claim 10, Li in Fig. 1 further teaches the dielectric material includes silicon oxide or silicon nitride (¶ 59).
Regarding claim 13, Li in Fig. 1 further teaches each micro-lens 122M in the array of micro-lenses 120 is configured to collimate light from a corresponding micro-LED 112S in the array of micro-LEDs 112S (¶ 57 discloses the light beam in the display panel 100 collimates. In other words, micro-lens 112M is configured to collimate light from a corresponding micro-LED 112S, such that the light beam in the display panel 100 collimates).
Regarding claim 16, Li in Fig. 1 further teaches the first pitch is less than 10 µm (¶ 21, width (i.e. second pitch) of the micro-lens 122M is not more than 4 micrometer and the width of the micro-lens 122M is larger than the width (i.e. first pitch) of the micro-LED 112S. In other words, the pitch of the micro-LED 112S (i.e. first pitch) is less than 4 micrometer, which anticipates the claimed range of less than 10 µm).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4 and 14 are rejected.
Claims 3-4 and 14 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the first pitch is greater than the second pitch.
Claim 4 would be allowable, because claim 4 depends from the allowable claim 4.
Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein at least one of the first pitch or the second pitch varies across the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                         

/JAY C CHANG/Primary Examiner, Art Unit 2895